Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitations “the interior surface comprises a moisture protective coating the moisture protective coating comprises at least one polyethylene layer and a polysurlyn laver” in claim 1, “applying a moisture protective coating to a first surface of a metal sheet, the moisture protective coating comprising at least one polyethylene layer and a polysurlyn layer” in claim 11, and “applying a moisture protective coating to a first surface of a metal sheet” and “the moisture protective coating comprises at least one polyethylene layer and a polysurlyn layer” in claim 18. The closest prior arts are Boncalo (US PG PUB 2010/0156091), Crandall (US PG PUB 2007/0126201), and Furugen (US PN 6,840,283). The prior arts teach the pipe with a protective layer, the manufacturing method, providing an insulation layer and moisture protection. However, none of the prior arts teach that the moisture protecting coating comprises polyethylene and polysurlyn layers. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention. Therefore, claims 1-3 and 5-21 are allowed over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324.  The examiner can normally be reached on Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Vishal Pancholi/Primary Examiner, Art Unit 3754